Case 19-90065-LT    Filed 06/02/20   Entered 06/02/20 11:50:01    Doc 58    Pg. 1 of 1




                      TENTATIVE RULING

             ISSUED BY JUDGE LAURA S. TAYLOR


  Adversary Case Name: KRYSTAL ANNE MEDINA v. NATIONAL
  COLLEGIATE STUDENT LOAN TRUST 2

  Adversary Number:          19-90065

  Case Number:               17-05276-LT7

  Hearing:            10:00 AM Wednesday, June 3, 2020

  Motion:    MOTION TO STRIKE DECLARATION OF PROFESSOR JOHN
  BROOKS II FILED ON BEHALF OF NATIONAL COLLEGIATE STUDENT LOAN
  TRUST 2006-3


  This Motion is denied without prejudice as moot. The Court will either deny
  Defendant's motion for summary judgment without prejudice, or, in the
  alternative, honor the parties' agreement to allow redrafting by Defendant and
  amended response by the Plaintiff. Therefore, the Court will deny this motion
  without prejudice. The matter will be taken off calendar and appearances will be
  excused.
